Citation Nr: 1107961	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-04 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic upper 
respiratory infection (sinusitis).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
hearing loss and determined that new and material evidence had 
not been received to reopen service connection for a chronic 
upper respiratory infection (sinusitis).

During the course of the appeal, the Veteran's claims file was 
transferred to the RO in Oakland, California; hence, that RO now 
has jurisdiction over the claims on appeal.

The appeal was before the Board in May 2009.  At that time, the 
Veteran's claims were remanded for additional development.  That 
development has been completed as ordered and the file has been 
returned to the Board for further appellate adjudication.

The Board notes that the Veteran's claim for service connection 
for left ear hearing loss was granted in a June 2010 rating 
decision.  Thus, that issue is no longer in appellate status and 
will not be considered herein.


FINDINGS OF FACT

1.  In an unappealed December 2004 rating decision, the RO denied 
service connection for a chronic upper respiratory infection.

2.  The additional evidence received since the December 2004 
rating decision denying the Veteran's application of service 
connection for a chronic upper respiratory infection does not 
relate to unestablished facts necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating the 
claim.

3.  The evidence is in equipoise concerning whether the Veteran's 
current right ear hearing loss disability is related to active 
service.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision denying service connection 
for chronic upper respiratory infections became final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.200, 
20.201, 20.302 (2010).

2.  The additional evidence received since the February 2004 
rating decision is not new and material, and the claim for 
chronic upper respiratory infections is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).

3.  Right ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claim for service connection for 
right ear hearing loss.  Therefore, no further development with 
respect to the matter decided herein is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 
3.159 (2010) concerning that issue.

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal 
concerning notice consistent with Dingess (how VA determines 
disability ratings and effective dates) and Kent (reopening of a 
previously denied claim).  However, fully compliant notice was 
later issued in a June 2009 communication, and the claim was 
thereafter readjudicated in January 2011.  Accordingly, any 
timing deficiency has here been appropriately cured.  Mayfield, 
444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the Veteran 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

New and Material Evidence

A December 2004 rating decision denied a claim of service 
connection for chronic upper respiratory infections.  The Veteran 
did not appeal that determination.  He subsequently sought to 
reopen the claim, and this request was denied in December 2006.  

An unappealed decision by the RO or a decision of the Board is 
final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

New and material evidence is defined as evidence not previously 
submitted to agency decision makers, which relates, either by 
itself or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim, which is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

In order that the additional evidence may be considered new and 
material under the current regulatory definition of new and 
material evidence, the evidence must relate to the basis for the 
prior denial of the claim.

The Veteran's initial claim of entitlement to service connection 
for chronic upper respiratory infections was denied in an 
unappealed December 2004 rating decision.  At that time, the RO 
determined that evidence had not been presented to indicate that 
the Veteran's claimed disability was either related to or 
aggravated by active service.  The Board notes that private 
treatment records received prior to the December 2004 
adjudication reflected current diagnoses of chronic sinusitis, 
allergies and rhinitis.

The evidence of record at the time of the December 2004 decision 
included service treatment records, private treatment records and 
the Veteran's statements.

The pertinent evidence added to the record since the December 
2004 rating decision consists of additional private post-service 
treatment records and letters from private physicians, as well as 
the Veteran's submitted contentions.  

The objective evidence received since the last final rating 
decision does not indicate that the Veteran has current chronic 
upper respiratory infections (sinusitis) which are related to 
active service.  Indeed, none of the evidence received since the 
last final denial contains opinions of etiology.  Moreover, the 
newly received evidence also fails to demonstrate an onset of 
sinus problems more proximate to service, such as to indicate a 
history of continuous symptomatology.  Furthermore, the Veteran's 
lay statements received since December 2004 fail to expressly 
describe a history of continuous sinus symptoms.  Thus, the 
evidence, by itself or when considered in conjunction with the 
evidence previously of record, does not relate to unestablished 
facts necessary to substantiate the Veteran's claim and does not 
raise a reasonable possibility of substantiating his claim.  
Therefore, the Board finds that new and material evidence has not 
been received and the claim for service connection for chronic 
upper respiratory infections is not reopened.

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

It is recognized that the Veteran is competent to report 
observable symptoms, such as hearing loss.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  It is additionally noted that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Thus, even in the absence of documented treatment 
for several decades, lay evidence could serve to enable a grant 
of service connection if such reported history is credible.  
Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his right ear hearing loss is related 
to in-service exposure to noise.  

The Veteran's primary specialty, as indicated on his DD 214, was 
field artillery officer.  The DD 214 also notes that the Veteran 
attended the Field Artillery Officers' Basic Course at Fort Sill, 
Oklahoma.  The Board additionally notes that the Veteran was 
involved in combat in Vietnam, for which service he received a 
Purple Heart for a shrapnel wound as well as a Combat Action 
Ribbon and a Vietnam Gallantry Cross with frame and palm.  

It is noted that, for the purposes of applying the laws 
administered by the VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).  Moreover, from a clinical 
standpoint, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At his induction examination in September 1966, the Veteran's 
hearing 
in puretone thresholds was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
5
10
10

At his examination for eligibility for Officer Candidate School 
in March 1967, the Veteran's hearing in puretone thresholds was 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
10
5
10




An April 1970 treatment note indicates that the Veteran's hearing 
in puretone thresholds was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
10
0
LEFT
5
0
10
10
15

An additional April 1970 audiogram indicates that the Veteran's 
hearing was 25 at 4000 Hertz and 30 at 6000 Hertz in the left ear 
and 30 at 4000 Hertz and 40 at 6000 Hertz in the right ear.

At his separation examination in December 1970, the Veteran's 
hearing 
in puretone thresholds was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
5
0
10
20
10

Post-service, a private treatment note dated in February 1991 
indicates that the Veteran had mild, high frequency hearing loss 
bilaterally, which may be related to previous exposure to loud 
noise; however, the provider could not rule out other factors.  
The Veteran's hearing in puretone thresholds was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
25
35
LEFT
5
5
20
30
40



A private treatment note dated April 2002 indicates mild to 
severe hearing loss.  The Veteran's hearing in puretone 
thresholds was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
35
40
LEFT
15
25
50
55
60

A private treatment note dated December 2004 indicates mild to 
moderate, mid to high frequency hearing loss bilaterally with 
normal speech discrimination.  Hearing in puretone thresholds was 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
50
55
LEFT
15
20
40
55
60

The Veteran's VA examination dated November 2009 indicates that 
his hearing in puretone thresholds was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
45
50
LEFT
15
20
45
55
60

The Veteran's Maryland CNC Speech Recognition Scores were 96 
percent bilaterally.  He informed the examiner that he had 
several ear infections while on active duty.  Additionally, he 
had a bad sinus infection while on active duty.  The Veteran also 
indicated that he had a Eustacian Tube dysfunction in the left 
ear with a pressure equalization tube placed in 2001.  

The examiner noted that there was a significant threshold shift 
in the left ear between induction and separation.  The examiner 
further indicated that the Veteran's hearing loss was at least as 
likely as not due to military noise exposure.  An addendum dated 
November 2010 written by the same examiner found that there was 
no significant threshold shift between induction and separation 
in the right ear; thus, in her opinion, current hearing loss in 
the right ear was not caused by active duty military service.

The November 2010 opinion is not here deemed fatal to the claim.  
Indeed, the evidence indicates that the Veteran's military 
specialty was consistent with noise exposure.  Additionally, the 
audiometric findings demonstrate some worsening hearing during 
active service, as well as current right ear hearing loss.  
Moreover, the Veteran has credibly reported a continuity of 
symptomatology.  As hearing loss is capable of lay observation, 
such reported symptoms constitute competent evidence in support 
of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, 
given all of these factors, and the absence of evidence 
demonstrating any significant post-service noise exposure, the 
Board finds that the record is at least in equipoise as to 
whether right ear hearing loss is related to active service, 
despite the examiner's conclusion.  It is noted that, while the 
conclusions of a medical professional are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In sum, bearing in mind the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)(West 2002)), the Board finds that the positive 
and negative evidence is in equipoise with respect to the claim 
for service connection for right ear hearing loss and thus 
service connection is warranted.



ORDER

Entitlement to service connection for right ear hearing loss is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits. 

New and material evidence not having been received, the 
application to reopen the previous determination regarding 
service connection for chronic upper respiratory infections is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


